                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BERNELL EDWARD KELLY,

                       Petitioner,

               v.                                             Case No. 21-C-717

SHEBOYGAN COUNTY,

                       Respondent.


             ORDER ADOPTING REPORT AND RECOMMENDATION AND
                           DISMISSING PETITION


       Petitioner Bernell Edward Kelly filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. On June 24, 2021, Magistrate Judge Nancy Joseph screened his petition and filed

a Report and Recommendation, in which she recommends that the petition be dismissed.

Petitioner filed an objection to the Report and Recommendation on July 12, 2021. For the

following reasons, the Court adopts Judge Joseph’s Report and Recommendation in full.

       Petitioner asserts that he received ineffective assistance of trial counsel, he was convicted

on insufficient evidence, he was denied his right of confrontation, and he was not tried to a jury of

his peers in Sheboygan County Case No. 2020CF578. He has not yet been sentenced in this case,

however, and his sentencing hearing is scheduled for July 16, 2021. As explained in Magistrate

Judge Joseph’s Report and Recommendation, the petition is premature, as Petitioner has not

exhausted the remedies available to him in state court. A district court may not address the merits

of a petition for writ of habeas corpus “unless the state courts have had a full and fair opportunity

to review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly, the Court
adopts the Report and Recommendation of the Magistrate Judge and orders the petition dismissed.

A certificate of appealability is denied for the reasons recommended.

       SO ORDERED at Green Bay, Wisconsin this 15th day of July, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                2
